PER CURIAM.
Now this day come the parties by tbeir counsel and present and file a stipulation that this appeal be dismissed, which said stipulation is in the words and figures following, to wit: “It is stipulated by and between the parties to this cause,, by their respective counsel, that the above-entitled suit which has been appealed by the United States of America and is now pending in the United States Circuit Court of Appeals for the Seventh Circuit may bo dismissed.”
On consideration whereof, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby, dismissed.